Walker, J. The decision of this case depends upon the construction to be given to the deeds from appellee to Hiram J. Brown, and from him to appellant. Both conveyances describe the grant in the same language, and the portion which produces this controversy is as follows : “ In consideration of the covenants on the part of said Brown hereinafter contained, and of one dollar to them in hand paid by the said party of the second part, the receipt whereof is hereby acknowledged, and the said party of the second part forever released and discharged therefrom, have granted, bargained, sold, remised, released, aliened and confirmed, and by these presents do grant, bargain, sell, remise, release, alien and confirm, unto the said party of the second part and to his heirs and assigns forever, all the following described lot, piece or parcel of land situate in the county of Kane, and State of Illinois, and known and described as follows, to wit: A strip fifty feet in width off of the south side of Lot No. Eight (8), in Block No. Seventeen (17), of Clinton Town Plat, as laid out by Tefft and Raymond, being the grounds on which said Brown’s flouring mill stands, and being fifty feet on the race and running east to the river; also the privilege of drawing water at the north end of said mill for the use of said mill as it now is; also the said party of the first part grants, bargains and sells unto the party of the second part, his heirs or assigns forever, six hundred inches of water to be drawn from the dam across Fox river at Clinton, on the west side, for said mill. The first privilege of the water shall belong to said Tefft’s paper mill and said flouring mill, and between them the privilege to be equal; also the privilege of quarrying and removing stone from said Tefft’s quarry in said town of Clinton, sufficient for all repairs, and for keeping up said dam and race, that may hereafter become necessary. This conveyance is made upon this express condition, and the title to the property and privilege aforesaid shall ever remain subject to the faithful fulfillment of them, to wit: The said Brown, his heirs and assigns, shall henceforth and forever maintain and keep in repair the west half of said dam and race leading therefrom to the south side of said flouring mill, and in case of a breach or fracture in the said dam or race, the said Brown, his heirs or assigns, covenant and agree to and with the said Tefft, his heirs and assigns, to repair the same as soon as practicable after being requested, and that said Brown will allow said Tefft at any time hereafter to erect a building adjoining on the north said flouring mill, and to take out the corner stones at the north-east and north-west corners of said mill, and join the walls of said building thereto so as to make the north wall of said mill the partition wall between the mill and the building so erected. All of which conditions said Brown, his heirs and assigns, hereby covenant and agree to and with said Tefft, his heirs and assigns, to keep, observe and perform.” It is insisted that this deed only conveys the right to Brown and his heirs and assigns, to use six hundred inches of water. The first clause in the grant in terms, conveys to the grantor the land upon which the mill then stood. The next clause, which is introduced with the word “ also,” the privilege of drawing water at the north end of the mill, for its use as it now is; and then follows the third clause, which in like manner commences with the word “ also,” and grants in terms six hundred inches of water, to be drawn from the dam across Pox river, on the west side, for said mill. Were it not that each of these clauses are introduced with the word “ also,” there might be some question, as to the construction which should be given to the language employed in this grant. But that word in its proper sense means “ likewise, in like manner,” in addition to, and its popular meaning, agrees perfectly with the definition given by lexicographers. It means some other thing, in the same, or like manner. Then when the grant was made of the property, the privilege of drawing water at the north end of the mill for its use as it was then situated, was in like manner granted; and by the third clause six hundred inches of water to be drawn from the dam on the west side, for the mill, was in like manner granted. If these two clauses had been designed as the same, why specify that one was to be drawn at the north end of the mill, and the other from the dam on the west side ? Why describe one as a privilege of drawing water for the mill as it then was, and the other as six hundred inches ? We do not see by what rule of interpretation these two clauses can be construed as meaning the same thing, or the latter as qualifying, restricting or explaining the first. The word also is never employed to confine or limit what has been already said, but is used to denote that something else is added to what precedes it. If the latter clause had been designed to limit the privilege of drawing water at the north end of the mill, to only six hundred inches, it seems to us, that very different language would have been employed by the parties. It seems clear that the second granting clause if it had stood alone in the deed would have given the right to use all the water necessary to run it with the machinery then employed, and that the third granting .clause does not limit or restrict that privilege, to any other or different amount, but on the contrary grants six hundred additional inches, to be taken from another place, and for additional machinery, or for other purposes in the mill. We do not perceive how the parol evidence could vary the rights of the parties in this contest. Even if it establishes a mistake, in the grant from appellee to Brown, the defendant by his answer denies all knowledge of any mistake before, or at the time of his purchase, and this answer is sworn to, and must be overcome by the evidence of at least two witnesses, or its equivalent, to entitle complainant to relief. Such proof was not adduced on the trial in this case. Smith in his first deposition states, that at the time the deed was executed, Brown informed appellant that he only sold him six hundred inches of water, but in his second deposition he states that he did not intend to so state the fact, but that the conversation was in reference to the place from which the six hundred inches of water should be taken, whether from the dam or at the mill, and that the other clauses in the deed, were not spoken of, and the •amount claimed by Brown was not named. Brown testifies that this clause in the deed was spoken of by appellant, and whether the six hundred inches should be taken from the dam or mill. He states he has no recollection of ever informing appellant, at any time, of the amount of water he claimed under the deed. Then if Smith’s first deposition were correct, it is the only evidence of notice to the appellant, and would be insufficient to overcome the sworn answer. Nor was the parol evidence admissible to explain, vary, or contradict the deed. It must speak the intention of the parties. If there is an ambiguity, it is apparent upon its face, and is not capable of explanation by extrinsic evidence. While a latent ambiguity may be so explained, it is because it is made to appear by evidence outside of the instrument, yet a patent ambiguity is not susceptible of any other explanation than that furnished by the instrument itself. The decree of the court below must be reversed and the cause remanded. Decree reversed.